DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 16, 26-28 and 30 pertains to wherein the formation of the histogram for the respective element of the hypothesis matrix takes place by classifying and totaling or totaling in a weighted manner the respective components of the correspondence hypotheses in a given histogram classification for all elements of the hypothesis matrix within an interior of the surroundings of the respective element, and
wherein when forming the respective histogram, the surroundings for the
respective element of the hypothesis matrix are provided in each case with a window overlaying wholly or partially the hypothesis matrix in the manner of a rectangle, of a polygon, of an oval, of an ellipsis or of a circle.

The allowable subject matter in claim 19 pertains to a histogram with respect to values of the component is formed and evaluated, wherein the formation of the histogram for the respective element of the hypothesis matrix takes place by classifying and totaling or totaling in a weighted manner the respective components of the correspondence hypotheses in a given histogram classification for all elements of the hypothesis matrix within an interior of the surroundings of the respective element wherein when evaluating and forming the histograms, all elements of the hypothesis matrix are captured by the respective surroundings or by a respective window, which are: (i) identical or similar for all elements of the hypothesis matrix with respect to form and/or extent, and/or (11) configured as sliding surroundings or as a sliding window.

The allowable subject matter in claim 24 pertains to a histogram with respect to values of the component is formed and evaluated, wherein a respectively instantaneously generated histogram, which is stored in a histogram memory is used for the parallel and/or serial verification of multiple correspondence hypotheses for accelerating and/or for reducing a processing
effort of the evaluation of the hypothesis matrix and/or of the conditional verification of the correspondence hypotheses, wherein the histogram memory is organized in such a way that an underlying clock cycle is sufficient in order to
read out the value for a respectively up-to-date element of the hypothesis matrix from the histogram, as well as values for one or for multiple additional intervals of the histogram, (i) an underlying read address being calculated by adding or subtracting a value of 1 with respect to the value for the up-to-date element stored in the hypothesis matrix and/or (ii) by clustering intervals of the histogram with respect to a dual port of the underlying histogram memory.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663